— Appeal unanimously dismissed with costs. Memorandum: We hold that an order deferring determination of a motion to compel discovery until after an in camera inspection of certain materials by the court does not affect a substantial right (see, CPLR 5701 [a] [2] [v]; cf., Howell v Independent Union, 112 AD2d 754; Bagdy v Progresso Foods Corp., 86 AD2d 589). A party aggrieved by an order entered after the court’s in camera inspection may take an appeal (see, Matter of Summers v Faust, 110 AD2d 643). (Appeal from order of Supreme Court, Oswego County, Donovan, J. — discovery.) Present — Dillon, P. J., Doerr, Boomer, Pine and Respondent. JJ.